DETAILED ACTION
The amendment submitted on 10/06/2020, the Applicant amended claims 1 and 2.  No new claims are added. No new matter is added.
The Applicant sufficiently amended claims to overcome interpretations invoked under 35 U.S.C. 112(f). Therefore, the interpretations are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant mainly argues that the cited prior art reference does not disclose the limitation where the period during which object is lost as a recording period in response to the fact that a predetermined recording condition is satisfied and where the recording period is the time period from where the object detected is recorded and lost. 

The newly added reference Dagan et al. discloses in paragraphs [0118-0119] that the data related to vehicle being detected and missing are recorded as the time period of lost object (object being tracked to be the vehicle) and further the speed, position etc. are analyzed from optical flow of images to determine if collision occurred and if it did, then false positives are recorded to accurate navigation. Therefore, the arguments are 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (US Pub No. 20030025597 A1, as provided) in view of Saito et al. (JP . 

Regarding Claim 1,
Schofield discloses A data recording device comprising: 
at least one sensor configured to detect a surrounding environment of a moving object as detection data; and an electronic control unit (ECU) including at least processor programmed to:  (Schofield, [0002], [0021], discloses object detection adjacent a motor vehicle as it travels along a highway, and more particularly relates to imaging systems that view the blind spot adjacent a vehicle and/or that view the lane adjacent the side of a vehicle and/or view the lane behind or forward the vehicle as it travels down a highway; lane change aid system 12 may include a controller, such as a microprocessor including a digital signal processor microcomputer of CPU speed at least about 5 MIPS, more preferably at least about 12 MIPS and most preferably at least about 30 MIPS, that processes inputs from multiple cameras 14a and other sensors 14b and that includes a vehicle path history function whereby, for example, an object, such as a rear-approaching car or motorcycle or truck, or the like, is selected and its presence highlighted to the driver's attention, such as by icons on a dashboard or interior mirror-mounted display, based on the recent history of the side and rear lanes that the host vehicle equipped with the controller of this invention has recently traveled in. An example is over a previous interval of about 60 seconds or less, or over a longer period such as about 3 minutes or more.  The vehicle path history function works to determine the lane positioning of an approaching other vehicle, and whether the host vehicle is sensor of motor vehicle detects objects around the vehicle with imaging sensor)

perform tracking of an object being present around the moving object based on the detection data stored in the buffer;  (Schofield, [0010], [0016], [0018], discloses vehicle lane change aid system, according to an aspect of the invention, includes a forward-facing imaging device for capturing images of other vehicles and a control that is responsive to an output of said imaging device to determine an imminent collision with another vehicle.  The control may include a wireless transmission channel to transmit a safety warning to the other vehicle.  The control may also activate a horn or headlights of the equipped vehicle of an imminent collision; Image-based blind spot detection devices and lane change aids, generally shown at 14, are but two of a variety of sensing devices and technologies and devices suitable for the purpose of monitoring the local environment in which a vehicle operates.  Radar, infrared, sonar, and laser devices are all capable of interrogating the local environment for the presence of other road users or obstacles to be avoided.  GPS systems can accurately determine the vehicle position on the earth's surface, and map data can provide detailed information of a mobile local environment; combining distance traveled with steering angle, the detecting vehicle path may be plotted.  Details of the last approximately 100 m traveled are of value for lane change aids and may be stored by the Lane Change Aid (LCA) system.  Data may be stored by several method; lane data is stored in storage buffer and other vehicles (objects) around the moving vehicle are tracked for their position and presence)

		Schofield does not explicitly disclose store, in a buffer, the detection data in association with a time point; 10a determination unit configured to determine whether or not the object is lost during tracking of the object performed by the tracking unit; a period determination unit configured to determine a period during which the object is determined to be lost by the determination 15unit as a recording period in response to a fact that a predetermined recording condition is satisfied;  a recording unit configured to record the detection data corresponding to the recording period onto a recording medium among the detection data stored in the buffer.  

	Saito discloses store, in 5a buffer, the detection data in association with a time point; 10a determination unit configured to determine whether or not the object is lost during tracking of the object performed by the tracking unit; (Saito, provide a moving object recording device which can record data at arbitrary timing with the moment when the moving body is recognized as a trigger such as the time before the moving object appears to the time when the moving object is recognized, and from the time when the moving body is recognized; object is tracked and its tracking times are recorded)
 
determine a period during which the object is determined to be lost as a recording period in response to a fact that a predetermined recording condition is satisfied;    (Saito,  picture inputted from a camera 10 are digitalized in an A/D conversion part 11 and are sequentially stored in a picture memory 12.  A moving object recognition part 13 compares picture data fetched into the picture memory 12 with picture data which is moving object is tracked and its times are recorded and therefore, if it disappears or lost during tracking, it is recorded in data buffer) and 

record the detection data corresponding to the recording period onto a recording medium among the detection data stored in the buffer,  (Saito, provide a moving object recording device which can record data at arbitrary timing with the moment when the moving body is recognized as a trigger such as the time before the moving object appears to the time when the moving object is recognized, and from the time when the moving body is recognized; object is tracked and its tracking times are recorded; picture inputted from a camera 10 are digitalized in an A/D conversion part 11 and are sequentially stored in a picture memory 12.  A moving object recognition part 13 compares picture data fetched into the picture memory 12 with picture data which is previously fetched so as to recognize the moving object.  When the moving object is recognized, the pictures continuing for the same time before and behind with that time as a center are transferred to a picture recording/reproducing part 14 from the picture memory 12.  The picture recording/reproducing part 14 adds directory data and attribute data to transferred picture data, transmits them to a magneto-optical device 15 and moving object is tracked and its times are recorded and therefore, if it disappears or lost during tracking, it is recorded in data buffer)



		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Schofield with Saito to determine and track objects in field view of moving vehicles and determine their position at given time by recording data in storage. One would be motivated to modify Schofield  by teachings of Saito to determine tracking position of object in field view of moving vehicles and record the times at given point of object in order to determine if they are lost during tracking by record data to accurately predict object position for assistance in driving. (see Saito, Abstract). 

		The combination of Schofield and Saito does not explicitly disclose wherein the predetermined recording condition is satisfied when the vehicle comes in contact with another vehicle, when an acceleration change equal to or higher than a predetermined value is detected, or when the driver intervenes during autonomous driving of the moving object.

		Dagan discloses wherein the predetermined recording condition is satisfied when the vehicle comes in contact with another vehicle, when an acceleration change equal to or higher than a predetermined value is detected, or when the driver intervenes during autonomous driving of the moving object. (Dagan. [0118-0119], discloses at step 
Kalman filters may be based on a measurement of an object's scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object).  Thus, by performing steps 540-546, processing unit 110 may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians.  Based on the identification and the derived information, processing unit 110 may cause one or more navigational responses in vehicle 200, as described in connection with FIG. 5A, above; at step 548, processing unit 110 may perform an optical flow analysis of one or more images to reduce the probabilities of detecting a false hit and missing a candidate object that represents a vehicle or pedestrian.  The 
optical flow analysis may refer to, for example, analyzing motion patterns relative to vehicle 200 in the one or more images associated with other vehicles and pedestrians, and that are distinct from road surface motion.  Processing unit 110 may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times.  Processing unit 110 may use the position and time values as inputs into mathematical models for calculating the 
unit 110 may perform optical flow analysis in combination with steps 540-546 to provide redundancy for detecting vehicles and pedestrians and increase the reliability of system 100.); vehicle collision (vehicle contacting another vehicle) data (vehicle position speed size) during certain period of time are analyzed to determine object is missing (lost) or not) to determine to detect false positives for vehicle navigations)

		
		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Schofield and Saito with Dagan to determine and track objects in field view of moving vehicles and determine their position at given time by recording data in storage. One would be motivated to modify Schofield  by teachings of Saito to determine tracking position of object in field view of moving vehicles and record the times at given point of object in order to determine if they are lost during tracking by record data to accurately predict object position for assistance in driving by determining conditions of if vehicle is collided with other vehicle during certain period of time based on its speed position etc.. (see Dagan, [0118-0119]). Therefore, it would have been obvious to combine Schofield, Saito and Dagan to obtain the invention recited in Claim 1.

Regarding Claim 2, 
The combination of Schofield, Saito and Dagan further discloses wherein the ECU is programmed to determine only the time point at which the object is lost as the object is tracked and its tracking times are recorded; picture inputted from a camera 10 are digitalized in an A/D conversion part 11 and are sequentially stored in a picture memory 12.  A moving object recognition part 13 compares picture data fetched into the picture memory 12 with picture data which is previously fetched so as to recognize the moving object.  When the moving object is recognized, the pictures continuing for the same time before and behind with that time as a center are transferred to a picture recording/reproducing part 14 from the picture memory 12.  The picture recording/reproducing part 14 adds directory data and attribute data to transferred picture data, transmits them to a magneto-optical device 15 and records them in a magneto-optical disk; moving object is tracked and its times are recorded and therefore, if it disappears or lost during tracking, it is recorded in data buffer).  Additionally, the rational and motivation to combine the references Scofield and Saito as applied in claim 1 apply to this claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Pinalben Patel/Examiner, Art Unit 2661